DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims 1-30, the prior art discloses in a network node serving a wireless device includes determining reference signal, RS, type configuration information indicating one of whether the wireless device is to use only one type of reference signal for performing at least one radio measurement on at least one cell, and whether the wireless device is to use a combination of at least two types of reference signals for performing at least one radio measurement on at least one cell which determining of RS type configuration information is based on criteria that includes a signal level and sending to the wireless device to configure the wireless device to perform at least one radio measurement on at least one cell based on the RS type configuration information fails to teach and render obvious of the block error rate threshold to both the first type of reference signal and the second type of reference signal; determining a first signal quality of the first type of reference signal and a second signal quality of the second type of reference signal; determining that the UE is out-of-sync for communication with the base station based at least in part on both the first signal quality and the second signal quality being below a first signal quality threshold that corresponds to the block error rate threshold; and recovering base station communications based at least in part on the determination that the UE is out-of-sync.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471